                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA


 ANTHONY L. BLANFORD and JOHN K.
 BELLVILLE,
                                                     Case No. 3:19-cv-00036-JWS
                                Plaintiffs,

 v.                                                 ORDER GRANTING JOINT
                                                      MOTION TO VACATE
 MICHAEL J. DUNLEAVY; in his                         PRETRIAL DEADLINES
 individual and official capacities;
 TUCKERMAN BABCOCK; and the
 STATE OF ALASKA,

                              Defendants.




              Upon consideration of the parties’ Joint Motion to Vacate Pretrial Deadlines

and being fully advised in the premises,

              IT IS HEREBY ORDERED that the joint motion is GRANTED. The current

pretrial deadlines shall be vacated. Parties shall submit proposed orders by October 9,

2020.

              IT IS SO ORDERED this 5th day of October, 2020, at Anchorage, Alaska.


                                                           /s/ John W. Sedwick
                                                         JOHN W. SEDWICK
                                                   Senior United States District Judge




         Case 3:19-cv-00036-JWS Document 45 Filed 10/05/20 Page 1 of 1
